      Case 3:18-cv-03026-M Document 1 Filed 11/13/18                   Page 1 of 4 PageID 1


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                    :
Kwame Ross,                                         :
                                                      Civil Action No.: 3:18-cv-3026
                                                    :
                        Plaintiff,                  :
        v.                                          :
                                                    :
Nationstar Mortgage LLC,                            :
                                                      COMPLAINT
                                                    :
                        Defendant.                  :
                                                    :
                                                    :

        For this Complaint, Plaintiff, Kwame Ross, by undersigned counsel, states as follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that Defendant

transacts business in this District and a substantial portion of the acts giving rise to this action

occurred in this District.

                                              PARTIES

        3.      Plaintiff, Kwame Ross (“Plaintiff”), is an adult individual residing in Jackson,

Mississippi, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.      Defendant Nationstar Mortgage LLC (“Nationstar”), is a Texas business entity

with an address of 8950 Cypress Waters Boulevard, Dallas, Texas 75019, and is a “person” as

defined by 47 U.S.C. § 153(39).
     Case 3:18-cv-03026-M Document 1 Filed 11/13/18                   Page 2 of 4 PageID 2


                                              FACTS

       5.      Within the last year, Nationstar called Plaintiff’s cellular telephone, number 601-

xxx-8143, using an automatic telephone dialing system (“ATDS” or “predictive dialer”) and/or

using an artificial or prerecorded voice.

       6.      When Plaintiff answered calls from Nationstar, he heard a prerecorded message.

       7.      In or around March 2016, Plaintiff spoke with a live representative and demanded

that all calls to him cease immediately.

       8.      Nevertheless, Nationstar continued to place automated calls to Plaintiff’s cellular

telephone number.

       9.      Plaintiff filed a lawsuit against Nationstar in February 2017, putting Nationstar on

notice that it did not have consent to place automated calls to Plaintiff’s cellular telephone

number.

       10.     Nevertheless, Nationstar began placing automated calls to Plaintiff’s cellular

telephone again in or around February 2018, knowing that Plaintiff did not consent to such calls.

                                   COUNT I
                  VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, ET SEQ.

       11.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       12.     At all times mentioned herein, Defendant called Plaintiff’s cellular telephone

number using an ATDS or predictive dialer and/or using a prerecorded or artificial voice.

       13.     Defendant continued to place automated calls to Plaintiff’s cellular telephone

number despite knowing that it lacked consent to do so. As such, each call placed to Plaintiff

was made in knowing and/or willful violation of the TCPA, and subject to treble damages

pursuant to 47 U.S.C. § 227(b)(3)(C).


                                                  2
         Case 3:18-cv-03026-M Document 1 Filed 11/13/18               Page 3 of 4 PageID 3


          14.   The telephone number called by Defendant was and is assigned to a cellular

telephone service for which Plaintiff incurs charges pursuant to 47 U.S.C. § 227(b)(1).

          15.   Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

          16.   The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

          17.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

          18.   As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

                A. Statutory damages of $500.00 for each violation determined to be negligent

                    pursuant to 47 U.S.C. § 227(b)(3)(B);

                B. Treble damages for each violation determined to be willful and/or knowing

                    pursuant to 47 U.S.C. § 227(b)(3)(C); and

                C. Such other and further relief as may be just and proper.

                         TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: November 13, 2018
                                              Respectfully submitted,

                                              By /s/ Jody B. Burton

                                              Jody B. Burton, Esq.
                                              CT Bar # 422773
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road, 3rd Floor

                                                  3
Case 3:18-cv-03026-M Document 1 Filed 11/13/18   Page 4 of 4 PageID 4


                              Wilton, CT 06897
                              Telephone: (203) 653-2250
                              Facsimile: (203) 653-3424
                              E-mail: jburton@lemberglaw.com
                              Attorneys for Plaintiff




                                 4
